Inventor: Eduardo Velasco			:
Patent No. 8,811,363				:
Issue Date: August 19, 2014			:		Decision on Petition
Application No. 13/610,739			:		
Filing Date: September 11, 2012		:
Attorney Docket No. Wave.0004		:


This is a decision on the renewed petition under 37 C.F.R. § 1.378(b) filed August 24, 2021, which requests acceptance of an unintentionally delayed payment of a maintenance fee for the patent.  

The petition is granted.

A petition under 37 C.F.R. § 1.378(b) and the 3.5 year maintenance fee were filed on May 18, 2021.  The Office issued a decision dismissing the petition on August 16, 2021.  The decision requests additional information concerning the initial failure to timely pay the fee and the delay in the submission of the petition.  The renewed petition and the requested information were filed on August 24, 2021.

The requirements set forth in 37 C.F.R. § 1.378(b) have been satisfied.  Therefore, the 3.5 year maintenance fee is accepted, and the patent is reinstated as of the mail date of this decision.

Telephone inquiries regarding this communication should be directed to Petitions Attorney Steven Brantley at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Senior Petitions Attorney
Office of Petitions